Citation Nr: 0832069	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
2005 for a 30 percent rating for residuals of trench foot, 
right.

2.  Entitlement to an effective date earlier than September 
2, 2005 for a 30 percent rating for residuals of trench foot, 
left.

3.  Whether there was clear and unmistakable error (CUE) in a 
March 7, 1949 rating decision that reduced the disability 
rating for bilateral trench foot to non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted increased ratings of 30 percent 
for residuals of trench foot, for each foot, effective 
September 2, 2005.  In a January 2007 rating decision, an 
earlier effective date of June 23, 2005 for a 30 percent 
rating for the right foot was granted.  In March 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned.  In April 2008, the Board remanded this case for 
the RO to adjudicate the intertwined issue of whether there 
was CUE in a March 7, 1949 rating decision that reduced the 
disability rating for bilateral trench foot to non-
compensable.  In May 2008, the RO determined that there was 
no CUE in that decision.  A notice of disagreement (NOD) has 
been received to that rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted in the Board's April 2008 Remand, at his 
personal hearing, the veteran and his representative asserted 
that there was CUE in the March 1949 rating decision which 
reduced the veteran's disability rating for bilateral trench 
foot to non-compensable.  They maintained that the newly 
awarded 30 percent rating, per foot, should be made effective 
to January 1, 1949, the date the veteran ceased receiving VA 
disability payments based on this CUE.  This appears to be 
the sole basis of the veteran's claim for an earlier 
effective date in this case.

The Board remanded this case for the RO to adjudicate the 
intertwined issue of whether there was CUE in the March 7, 
1949 rating decision that reduced the disability rating for 
bilateral trench foot to non-compensable.  As noted, in 
May 2008, the RO determined that there was no CUE in that 
decision.  In June 2008, the veteran was notified of that 
decision and of his procedural and appellate rights.  The 
next month, in July 2008, the veteran wrote the VA employee 
who signed the notification letter and essentially indicated 
that he was not in agreement with the RO's decision.  This 
correspondence is accepted as an NOD.  As such, a statement 
of the case (SOC)  must be issued.  The failure to issue an 
SOC is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999).  

Since the veteran's earlier effective date claims are 
predicated on the contention that there was CUE in the March 
1949 rating decision, appellate consideration of those issues 
is deferred pending the resolution of the CUE claim.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.


1.  The veteran should be sent an SOC 
as to the issue of whether there was 
CUE in a March 7, 1949 rating decision 
that reduced the disability rating for 
bilateral trench foot to non-
compensable, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal on this 
issue, then the claim should be 
returned to the Board.  

2.  Pending resolution of action Paragraph 
#1, the issues of entitlement to an effective 
date earlier than June 23, 2005 for a 30 
percent rating for residuals of trench foot, 
right, and entitlement to an effective date 
earlier than September 2, 2005 for a 30 
percent rating for residuals of trench foot, 
left, are deferred.  If any further 
development is taken during the Remand 
period, readjudicate the claim on appeal in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



